       Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                        11/25/2020
IGNACIO REYES DE LOS SANTOS, et al.,

                                                Plaintiffs,                 REPORT & RECOMMENDATION
                                                                           FOLLOWING DAMAGES INQUEST
                             -against-
                                                                                18-CV-10748 (PAE) (KHP)
MARTE CONSTRUCTION, INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X
TO:       HON. PAUL A. ENGELMAYER, United States District Judge
FROM: KATHARINE H. PARKER, United States Magistrate Judge

         Plaintiffs Ignacio Reyes de los Santos (“I.R. de los Santos), Benito Cantu, Baltazar Reyes

Librado, Elvis Martinez, Andy Verdin, and Amador Cantu de los Santos (“A.C. de los Santos”, and

collectively, “Plaintiffs”) commenced this action against their employers, Defendants Marte

Construction Inc. (“MCI”); Joseph M. Marte; and Jesus Olaya, Robert Star Plumbing and

Heating, Corp. (“RSP”); O.K. Electrical Service Corporation (“OKE”); and Doval Plumbing and

Heating Corporation (“DPH”, and collectively, “Defendants” 1), under the Fair Labor Standards

Act of 1938 (“FLSA”) and N.Y. Labor Law (“NYLL”) §§ 190 et seq. and §§ 650 et seq. for unpaid

regular and overtime wages, spread of hours pay, actual and liquidated damages, statutory

damages, failure to provide notice and periodic wage statements, pre-judgment interest, post-

judgment interest, and attorneys’ fees and costs.




1
 Plaintiffs subsequently withdrew their claim against Robert Star Plumbing and Heating, Corp. Accordingly, the
Court’s use of Defendants herein does not include this entity. (ECF No. 98.)
                                                              1
       Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 2 of 24




        Despite Plaintiffs’ proper service of summons and the complaints on all Defendants,

Defendants Robert Star Plumbing and Heating, Corp., O.K. Electrical Service Corporation, and

Doval Plumbing and Heating Corporation failed to make appearances. Additionally, while

initially appearing with counsel, Defendants Marte Construction, Joseph Marte, and Jesus

Olaya, after their counsel’s withdrawal, failed to comply with Court ordered discovery and

conferences. This led the undersigned to direct Plaintiffs to move for default judgment for

failure to participate in this action. Plaintiffs moved for default judgment against all Defendants

on December 20, 2019. (ECF Nos. 77-78.) The Honorable Paul A. Engelmayer granted that

motion on June 9, 2020. (ECF No. 91.) Judge Engelmayer then referred this matter to me for a

damages inquest following entry of default judgment. Plaintiffs’ seek their unpaid overtime

premium (i.e., the additional half-time rate) for 20 hours of overtime worked each week during

their employment, liquidated damages, statutory damages for failure to comply with New

York’s wage notice requirements, and their attorneys’ fees and costs. For the reasons set forth

below, I recommend that Plaintiffs be awarded actual and liquidated damages, pre- and post-

judgment interest, and attorneys’ fees and costs, as discussed below.
                                                                 2
                                               BACKGROUND

          A. Factual Background

        Plaintiffs are all adult individuals residing in the Bronx. (Am. Compl. at ¶ 5, Ex. B to the

Decl. of Mohammed Gangat, ECF No. 79-2.) Plaintiffs each worked as general laborers,




2
 Because Judge Engelmayer has already held Defendants to be in default, Plaintiffs’ allegations in the Amended
Complaint, with the exception of those related to damages, are accepted as true and all reasonable inferences are
drawn in Plaintiffs’ favor. See Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon Pain Corp. v.
Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)).
                                                        2
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 3 of 24




performing demolition, carpentry, plumbing, and electrical work at residential buildings while

employed by Defendants. (Am. Compl. ¶24; see also Pls. Affs. at ¶ 2.2, Exs. H-M to Gangat Decl,

ECF Nos. 74-8-74-13.) Each Plaintiff’s employment ended on or about October 18, 2018; the

start date of Plaintiffs’ employments were as follows: Verdin in or about November 2016; I.R.

de los Santos in or about February 2017; A.C. de los Santos in or about April 2017; Martinez

from in or about June 2017; Cantu from in or about June 2017, 2018; Librado in or about June

2018. (Pls. Affs. ¶2.)

       Plaintiffs were hired by Individual Defendant Joseph Marte. (Am. Compl. ¶24; Pls. Affs.

¶ 3.) Marte, together with Individual Defendant Jesus Olaya, exercised significant control over

each Plaintiff’s employment, including the power to fire employees, determine rate of pay,

determine hours, and supervise and direct the manner of the work performed. (Am. Compl.

¶ 12; Pls. Affs. ¶ 3.) Messrs. Marte and Olaya participated in the day to day operations of each

of the corporate Defendants: MCI, RSP, OKE and DPH. (Am. Compl. ¶ 10.) Each corporate

Defendant offers services to the public in the general contracting and construction industry.

(Id. ¶ 11.) Under the control of the Individual Defendants, the corporate Defendants secured

contracts and necessary licensing and permitting for the performance of construction services

at jobsites throughout New York City. (Am. Compl. ¶ 4-5; Pls. Affs. ¶ 4.) To perform the

construction services, the corporate Defendants utilized Plaintiffs as employees. (Am. Compl.

¶ 4-5; Pls. Affs. ¶ 4-5.) Each corporate Defendant had the authority to fire each Plaintiff and

supervise and direct the manner of each Plaintiff’s work. (Pls. Affs. ¶5.) The Defendants were

engaged in interstate commerce within the meaning of the FLSA and earned in excess of

$500,000 annually. (Am. Compl. ¶ 32-34; Pls. Affs. ¶ 8-9.)

                                                3
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 4 of 24




       During the employment, Plaintiffs worked in excess of 40 hours per week without being

paid overtime wages. (Am. Compl. ¶ 24-26.) During their employment, Plaintiffs worked

approximately 60 hours per week, each week working the same schedule, 6 days per week, 10

hours per day. (Pls. Affs. ¶ 10.) Plaintiffs recall working continuously throughout their

respective employment period and do not recall many days off during the employment period.

(Id. ¶¶ 2, 11.) Plaintiffs were paid daily rates between $120 and $155. (Id. ¶ 12.) Defendants

never told Plaintiffs whether the daily rate was intended to account for and pay the proper

overtime premium, and no agreement existed between Plaintiffs and Defendants as to whether

the day rate accounted for an overtime premium. (Id. ¶ 13.)

       Defendants never provided any Plaintiff either at the time of hiring or at any point

thereafter with a written notice setting forth his pay rate, any allowances such as for meals, the

regular payday, the name of the employer, any “doing business as” names used by the

employer, the physical and mailing address of the employer’s main office or principal place of

business, or the employer’s telephone number. (Am. Compl. ¶ 58; Pls. Affs. ¶ 14.) Defendants

also never provided any Plaintiff with wage statements for any pay period that included the

dates of work that the wages covered or other legally required information.

                                           DISCUSSION

       A defendant’s default is an admission of the plaintiffs’ well-pleaded allegations, except

as they relate to damages. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

155, 158 (2d Cir. 1992). Thus, although Defendants have already defaulted, a substantive

analysis of the claims alleged against Defendants is required. Below, I address first whether

Defendants are liable to Plaintiffs as employers under the FLSA and NYLL. Second, I will discuss

                                                4
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 5 of 24




the appropriate measure of damages, fees, and costs, if any, that may be awarded to Plaintiffs.

         A. Employer Liability Under the FLSA and NYLL

                 1. Statute of Limitations under the FLSA and NYLL

       Claims brought under the FLSA must be raised within two years of a non-willful

violation, or within three years of a willful violation. See Pineda v. Inc., 831 F. Supp. 2d 666, 674

(S.D.N.Y. 2011) (citing 29 U.S.C. § 255(a)). When defendants are in default, the court may

accept the plaintiff’s allegation that their violation was willful. See Angamarca v. Pita Grill 7

Inc., No. 11-cv-7777 (JGK) (JLC), 2012 WL 3578781, at *4 (S.D.N.Y. Aug. 2, 2012) (accepting

plaintiff’s allegation of defendants’ willful violation where defendants defaulted). Claims

brought pursuant to the NYLL must be raised within six years. See Pineda, 831 F. Supp. 2d at

674 (citing NYLL § 663(1), (3)).

       Although defendants may be simultaneously liable under both the FLSA and NYLL,

plaintiffs may not recover damages under both the FLSA and NYLL for the same injury. Where

both the FLSA and NYLL apply to a plaintiff’s claims, courts apply the statute that provides the

greatest measure of damages. See Elisama v. Ghzali Gourmet Deli Inc., No. 14-cv-8333 (PGG)

(DF), 2016 WL 11523365, at *11 (S.D.N.Y. Nov. 7, 2016) (applying NYLL’s six-year statute of

limitations because it provided the greatest measure of relief), adopted by 2018 WL 4908106

(S.D.N.Y. Oct. 10, 2018); Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 498, 515-16

(S.D.N.Y. 2017) (same), aff’d, 752 F. App’x 33 (2d Cir. 2018); Hernandez v. Jrpac Inc., No. 14-cv-

4176 (PAE), 2016 WL 3248493, at *31 (S.D.N.Y. June 9, 2016) (“Plaintiffs’ damages award under

the NYLL necessarily will subsume their award under the FLSA. While the Court will formulate a

separate damages award for each claim, as a matter of economic reality, for each plaintiff, the

                                                  5
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 6 of 24




NYLL award will be decisive.”).

       The Complaint was filed on November 16, 2018. The earliest starting date of

employment for any of the six Plaintiffs is November 2016. (Am. Compl. ¶ 18.) Thus, all of the

claims fall within the FLSA’s three-year statute of limitation and the NYLL’s six-year statute of

limitations. Plaintiffs are entitled to the same measure of relief regardless of whether the FLSA

or NYLL is applied to Plaintiffs’ unpaid overtime wage claims.

                2. Applicability of the FLSA and NYLL

       To establish a claim under the FLSA, a plaintiff must demonstrate that: (1) he or she was

an “employee” of the defendants, as defined in the FLSA; (2) that the defendants engaged in

commerce; and (3) that the employment relationship was not exempt by the FLSA. See Garcia

v. Badyna, No. 13-cv-4021 (RRM) (CLP), 2014 WL 4728287, at *5 (E.D.N.Y. Sept. 23, 2014); see

also 29 U.S.C. §§ 206, 207, 213; Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 31-

32 (E.D.N.Y. 2015). The NYLL is, for the most part, coextensive with the FLSA differing only to

the extent described below.

                          a. Definition of “Employer” Under the FLSA and NYLL and Joint and
                             Several Liability

       The FLSA provides a broad definition of what constitutes an employer-employee

relationship and permits “[a]n employee . . . [to] simultaneously have multiple employers

within the meaning of the [statute].” Inclan v. New York Hosp. Grp., Inc., 95 F. Supp. 3d 490,

507 (S.D.N.Y. 2015); see also Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992);

Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008).



       When determining whether an employer-employee relationship exists, courts apply a
                                                 6
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 7 of 24




flexible standard and consider the “‘economic reality’” and “‘totality of the circumstances’”

surrounding the relationship. Inclan, 95 F. Supp. 3d at 507 (quoting Barfield, 537 F.3d at 141–

42). When applying the “economic reality” test, courts consider four factors to determine

whether a defendant is an employer under the FLSA, namely “whether the individual: (1) had

the power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employment records.” Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 305

(S.D.N.Y. 2019) (internal quotation marks and citation omitted); see also 29 U.S.C. § 203(d) (the

term “‘employer’ includes any person acting directly or indirectly in the interest of an employer

in relation to an employee”); Feng Chen v. Patel, No. 16-cv-1130 (AT) (SDA), 2019 WL 2763836,

at *5 (S.D.N.Y. July 2, 2019) (quoting Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 67 (2d Cir.

2003)); Garcia, 2014 WL 4728287 at *5 (explaining that individuals are considered employers

for purposes of the FLSA if they have “‘operational control’ over the employee in question”

(quoting Irizarry v. Catsimatidis, 722 F.3d 99, 110 (2d Cir. 2013)).

       A defendant may still be found to be an employer where one of these factors is not met,

so long as the other factors are present. See Fermin, 93 F. Supp. 3d at 36 (although individual

defendants failed to maintain employment records, they were employers within the meaning of

the FLSA and NYLL where they satisfied the other three factors); see also Barfield, 537 F.3d at

145; Zheng, 355 F.3d at 71. Courts in this Circuit consistently interpret the definition of

employer under the NYLL “‘coextensively with the definition used by the FLSA,’” and, thus, also

apply the economic reality test when determining whether a defendant is an employer under

the NYLL. Williams, 358 F. Supp. 3d at 305 (quoting Inclan, 95 F. Supp. 3d at 511).

                                                  7
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 8 of 24




       Where plaintiffs raise claims against multiple corporate defendants, “courts will treat

[those] corporate defendants as a single employer for liability purposes if the plaintiff shows

the ‘nominally separate entities are actually part of a single integrated enterprise.’” Armata v.

Unique Cleaning Servs., LLC, No. 13-cv-3625 (DLI) (RER), 2015 WL 12645527, at *3 (E.D.N.Y. Aug.

27, 2015) (quoting Clinton’s Ditch Co-op Co., Inc. v. NLRB., 778 F.2d 132, 137 (2d Cir. 1985)).

When determining whether multiple corporate defendants are a single employer for liability

purposes, courts consider whether the corporate defendants have: “‘(1) interrelated

operations, (2) common management, (3) centralized control of labor relations, and (4)

common ownership.’” Id. (quoting Chen v. TYT East Corp., No. 10-cv-5288(PAC), 2012 WL

5871617, at *3 (S.D.N.Y. Mar. 21, 2012)); see also Murray v. Miner, 74 F.3d 402, 404 (2d Cir.

1996)). There is no requirement that every factor be present and no single factor is controlling.

See Chen, 2012 WL 5871617 at *3 (citing Lihli Fashions Corp., Inc. v. NLRB, 80 F.3d 743, 747 (2d

Cir. 1996)). And, courts have found multiple corporate defendants to constitute a single

employer where they were owned, maintained, and controlled by the same owners during the

relevant timeframe and those individuals applied the “same pay policies, practices, and

procedures to all hourly employees” during the relevant period. See Armata, LLC, 2015 WL

12645527 at *4.

       Here, Plaintiffs performed work for MCI, OKE and DPH, all under the supervision and

control of individual defendants Marte and Olaya. Plaintiffs have asserted facts showing that

Defendants Marte and Olaya had the power to hire and fire employees, supervised and

controlled the work schedules, determined the rate and method of payment, and supervised

and directed the manner of work to be performed by Plaintiffs. Thus, they are liable as

                                                 8
      Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 9 of 24




“employers” as well. See Garcia, 2014 WL 4728287 at *5 (finding individual defendant liable

where plaintiff alleged defendant owned the restaurant where he worked and “had the power

to hire and fire employees, set wages and schedules, and oversee the day-to-day”).

                          b. Defendants’ Engagement in Commerce

       In the context of the FLSA, the term “‘commerce’ means trade, commerce,

transportation, transmission, or communication among the several States or between any State

and any place outside thereof.” 29 U.S.C. § 203(b). Under the FLSA, a business engages in

commerce or produces goods for commerce where it: “[H]as employees engaged in commerce

or in the production of goods for commerce, or that has employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce

by any person; and [i]s an enterprise whose annual gross volume of sales made or business

done is not less than $500,000 (exclusive of excise taxes at the retail level that are separately

stated).” § 203 (s)(1)(A)(i)-(ii). The NYLL is almost identical to the FLSA, but provides a more

lenient standard because it does not require the plaintiff to demonstrate that his or her

employer engages in interstate commerce or makes a minimum amount of annual sales. See

Armata, 2015 WL 12645527 at *3.

       Here, Plaintiff has alleged that Defendants’ qualifying business revenue is at least

$500,000 and directly engaged in interstate commerce because the entities used goods,

equipment, and materials from outside New York State. (Am. Compl. ¶¶ 32-34; Pls. Affs. ¶ 8);

see also Melgadejo v. S & D Fruits & Vegetables Inc., No. 12-cv-6852 (RA) (HBP), 2015 WL

10353140, at *4 (S.D.N.Y. Oct. 23, 2015) (holding, following defendants’ default, that grocery

store engaged in interstate commerce), adopted 2016 WL 554843 (S.D.N.Y. Feb. 9, 2016);

                                                 9
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 10 of 24




Garcia, 2014 WL 4728287 at *1 (finding defendant restaurant and restaurant owner in default

and liable as employers under the FLSA where plaintiff cook alleged the restaurant grossed at

least $500,000 per year and engaged in interstate commerce). Accordingly, Plaintiffs have met

their burden of alleging that Defendants engaged in commerce under the FLSA and NYLL.

                         c. Exempt and Non-Exempt Employees

       Although the FLSA and NYLL exempt certain employees from minimum wage and

overtime wage protections, those exceptions most often apply to those “employed in a bona

fide executive, administrative, or professional capacity.” 29 U.S.C. § 213; see also Khurana v.

JMP USA, Inc., No. 14-cv-4448 (SIL), 2017 WL 1251102, at *10 (E.D.N.Y. Apr. 5, 2017) (noting

that “courts in the Second Circuit also look to the [Code of Federal] Regulations in determining

whether an employee is exempt under the NYLL” (citing 12 New York Administrative Code

(“NYCRR”) § 142-2.2 and collecting cases)). Here, Plaintiffs have alleged they all worked for

Defendants as general laborers carrying out work such as demolition, carpentry, plumbing, and

electrical work at residential buildings. As such, Plaintiffs are not exempt employees under the

FLSA or NYLL. See, e.g., Romero v. Floris Construction, Inc., No. 16-cv-4282 (PKC) (RLM), 2016

WL 11523365, at *5 (“construction workers are non-exempt employees under the FLSA.”).

Accordingly, Plaintiffs have sufficiently established they are non-exempt employees under the

FLSA and NYLL.

        B. Plaintiffs’ Damages

       Because the Court has already determined Defendants are in default and that Plaintiffs

are all covered under the FLSA and NYLL, the Court must now assess damages. Even in the

event of default, Plaintiffs bear the burden to show entitlement to recovery. See Fermin, 93 F.

                                               10
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 11 of 24




Supp. 3d at 29 (collecting cases). To meet this burden, Plaintiffs must show that the

compensation sought “relates ‘to the damages that naturally flow from the injuries pleaded.’”

Id. (quoting Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 159 (2d Cir.

1992)). Although it was not required to do so, this Court held an inquest hearing on July 22,

2020 on the issue of damages. See F.R.C.P. 55(b); Finkel, 577 F.3d at 87 (explaining that courts

have discretion to decide whether to conduct an evidentiary hearing following default); see also

Fermin, 93 F. Supp. 3d at 29 (collecting cases). Plaintiffs also submitted significant information

to substantiate their claim damages at the motion for default stage. (See ECF No. 79.) As such,

I respectfully recommend that Plaintiffs be awarded damages, as set forth below.

                1. Overtime Wages, and Spread of Hours Compensation

                          a. Legal Standard

       The FLSA and NYLL require employers to “compensate employees who work over forty

hours per week with overtime pay at the rate of one and one-half times the regular rate.”

Pineda, 831 F. Supp. 2d at 673 (internal quotation marks omitted); see also 29 U.S.C.

§§ 207(a)(1); 12 NYCRR § 142-2.2. “Even when wages exceed the minimum prescribed by

Congress, the parties to the contract must respect the statutory policy of requiring the

employer to pay one and one-half times the regular hourly rate for all hours actually worked in

excess of 40.” Walling v. Helmerich & Payne, 323 U.S. 37, 42 (1944); see also Pineda, 831 F.

Supp. 2d at 673-74.

       Where, as here, the employers paid their employees a fixed daily salary, “the regular

hourly rate of pay, on which time and a half must be paid, is computed by dividing the salary

designated by the number of hours which the salary is intended to compensate.” 29 CFR


                                                11
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 12 of 24




§ 778.113(a); see also Jemine v. Dennis, 901 F. Supp. 2d 365, 380 (E.D.N.Y. 2012). If the number

of hours per week for which the employee was compensated is unknown, there is a rebuttable

presumption that the fixed salary covers 40 hours. See De Jesus v. Empire Szechuan Noodle

House Inc., No. 18-cv-1281 (JPO), 2019 WL 1789901, at *2 (S.D.N.Y. Apr. 24, 2019) (citing Moon

v. Kwon, 248 F. Supp. 2d 201, 207–208 (S.D.N.Y. 2002)).

       Plaintiffs bear the burden of showing they were not properly compensated for the

overtime hours they worked. See Grochowski v. Phoenix Const., 318 F.3d 80, 87 (2d Cir. 2003);

see also Pineda, 831 F. Supp. 2d at 674. In the context of a default and where Plaintiffs lack

access to the employment records necessary to prove they were not properly compensated,

Plaintiffs may “meet [their] burden of proof ‘by relying on recollection alone.’” Elisama, 2016

WL 11523365 at *4 (quoting Santillan v. Henao, 822 F. Supp. 2d 284, 294 (E.D.N.Y. 2011)). In

this case, Plaintiffs have submitted proof by affidavit that they each worked 60 hours per week

during their employment, meaning that they are entitled to overtime premiums for 20 hours

each week of their employment.

                          b. Application

       Plaintiffs provide breakdowns for each of the six Plaintiffs detailing: the employment

period, daily rate, the calculated regular and overtime rates, overtime hours worked per week,

weeks worked per year, and estimated actual damages hours. (Plaintiffs’ Brief, ECF No. 78; see

also Pls. Affs.) For purposes of computing the overtime premium due, the Court first

determines each Plaintiff’s regular rate. To do so, the appropriate daily amount is multiplied by

the 6 days each Plaintiff worked per week. That figure is then divided by the 60 hours each

Plaintiff worked per week to produce the regular rate. This computation reflects that Plaintiffs

                                                12
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 13 of 24




received at least the minimum wage for all 60 hours they worked. Accordingly, Plaintiffs seek

and are entitled to the additional half-time rate they did not receive for the 20 hours of

overtime worked each week.. The half-time rate is derived from dividing the regular rate by

two. Once the half rate has been determined for each Plaintiff, for each year they worked, the

respective half rates are then multiplied by the 20 overtime hours per week each Plaintiff

worked, to produce the annual unpaid overtime amounts. Those annual amounts are then

aggregated by Plaintiff to produce the total amount of unpaid overtime wages to which each

Plaintiff is entitled. While Plaintiffs did not explicitly calculate the regular and half time rates as

weekly figures, the Court’s computation set forth above results in the same total damages

sought by Plaintiffs in their submission.

       Accordingly, Plaintiffs are entitled to damages awards for unpaid overtime wages as

follows: $14,780 for Andy Verdin; $13,090 for Ignacio Reyes de los Santo; $10,560 for Amador

Cantu de los Santos; $9,480 for Benito Cantu; $9,480 for Elvis Martinez; and $2,700 for Baltazar

Reyes Librado. (See ECF No. 78 at 16-18.)

                 2. Entitlement to Liquidated Damages

       Under both the FLSA and NYLL, plaintiffs who successfully bring FLSA or NYLL claims to

recoup payments owed for unpaid overtime wages are eligible to recover liquidated damages

equal to the total amount of their compensatory damages. 29 U.S.C. § 216(b); NYLL § 663(1);

see also Chowdhury v. Hamza Express Food Corp., 666 F. App’x 59, 60 (2d Cir. 2016); Zokirzoda,

2020 WL 359908 at *6.



       A plaintiff is typically entitled to a liquidated damages award under the FLSA or NYLL,

                                                  13
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 14 of 24




unless the defendants establish good faith as a defense. 29 U.S.C. § 216(b); NYLL § 663(1); see

also Chowdhury, 666 F. App’x at 60; Zokirzoda, 2020 WL 359908 at *6. “The employer’s burden

is ‘a difficult one,’ and ‘double damages are the norm and single damages the exception.’”

Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 316 (S.D.N.Y. 2011) (quoting Barfield,

537 F.3d at 150). It is well settled that defendants in default cannot demonstrate good faith.

See Zokirzoda, 2020 WL 359908 at *6. However, as explained by the Second Circuit, a plaintiff

may not recover liquidated damages under both the FLSA and the NYLL for the same claims.

See Chowdhury, 666 F. App’x at 61 (establishing that plaintiffs cannot recover liquidated

damages under both the FLSA and NYLL because the liquidated damages provisions of the FLSA

and NYLL “are identical in all material respects, serve the same functions, and redress the same

injuries”); see also Zokirzoda, 2020 WL 359908 at *6.

       Here, where none of Plaintiffs’ claims are time barred, the Court may award an equal

amount of liquidated damages under either the NYLL’s six-year statute of limitations period or

FLSA’s three-yes statute of limitations for willful violations. Accordingly, the Court recommends

an award of liquidated damages equal to 100% of each Plaintiff’s recommended award for

unpaid overtime wage damages.

                3. Entitlement to Pre-Judgment Interest

                          a. Legal Standard

       Under the FLSA, pre-judgment interest may not be awarded in addition to liquidated

damages. See Fermin, 93 F. Supp. 3d at 48. New York, however, allows recovery for both,

though the interest is computed based on actual, not liquidated, damages only. NYLL § 198(1-

a); see also Zokirzoda, 2020 WL 359908 at *6; Andrade v. 168 First Ave Rest. Ltd., No. 14-cv-

                                                14
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 15 of 24




8268 (JPO) (AJP), 2016 WL 3141567, at *10 (S.D.N.Y. June 3, 2016), adopted by 2016 WL

3948101 (S.D.N.Y. July 19, 2016). “The availability of both NYLL liquidated damages and pre-

judgment interest ‘remains true even where liability is found not only under the NYLL but also

under the FLSA.’” Fermin, 93 F. Supp. 3d at 48-49 (quoting Begum v. Ariba Disc., Inc., No. 12-cv-

6620 (DLC), 2015 WL 223780, at *3 (S.D.N.Y. Jan. 16, 2015)); see also Thomas v. iStar Fin., Inc.,

652 F.3d 141, 150 n.7 (2d Cir. 2011).

       The statutory pre-judgment interest rate in New York is nine percent per annum. CPLR

§ 5004. Where damages subject to pre-judgment interest “were incurred at various times,

interest shall be computed upon each item from the date it was incurred or upon all of the

damages from a single reasonable intermediate date.” CPLR § 5001; see also Castellanos v. Mid

Bronx Cmty. Hous. Mgmt. Corp., No. 13-cv-3061, 2014 WL 2624759, at *5 (S.D.N.Y. June 10,

2014) (quoting N.Y. C.P.L.R. § 5001(b)). Courts have “‘wide discretion in determining a

reasonable date from which to award pre-judgment interest,’ and interest is calculated using

the simple . . . [rather than] a compounded rate.” Fermin, 93 F. Supp. 3d at 49 (first quoting

Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir. 1994); then citing Gortat v. Capala Bros., 949 F.

Supp. 2d 374, 386 (E.D.N.Y. 2013)). The intermediate date used is typically the midpoint of the

plaintiff’s employment. See Zokirzoda, 2020 WL 359908 at *6; see also Zheng Ming Chen v. Y

Café Ave B Inc., No. 18-cv-4193 (JPO), 2019 WL 2324567, at *5 (S.D.N.Y. May 30, 2019).

                          a. Application

       Here, each Plaintiff’s employment must be looked at separately. The approximate

midpoints Plaintiffs provide for each Plaintiff’s employment are as follows: October 25, 2017

for Verdin, December 10, 2017 for I.R. de los Santos; January 8, 2018 for A.C. de los Santos;

                                                15
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 16 of 24




February 8, 2018 for both Martinez and Cantu; and August 10, 2018 for Librado. (ECF No. 78 at

20-21.) However, because Plaintiffs did not provide the Court with a calculation, and because

the most detailed temporal information regarding when each Plaintiff worked is weeks per

year, the Court is left to guess at the appropriate calculations for pre-judgment interest. Be

that as it may, Defendants have defaulted, and Plaintiffs submissions and calculations have

shown to be accurate and trustworthy, I recommend adopting the midpoints for each Plaintiff

for purposes of computing pre-judgment interest to which each Plaintiff is entitled under New

York law.

                4. Federal Post-Judgment Interest

       Plaintiff also seek federal post-judgment interest pursuant to 28 U.S.C. §1961. The

statute provides that “[i]nterest shall be allowed on any money judgment in a civil case

recovered in a district court” and that “[s]uch interest shall be calculated from the date of the

entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

week preceding . . . the date of the judgment.” 28 U.S.C. § 1961. As explained by the Second

Circuit, an award of post-judgment interest is mandatory. See Schipani v. McLeod, 541 F.3d

158, 165 (2d Cir. 2008) (“we have consistently held that an award of postjudgment interest is

mandatory” (citing Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100 (2d Cir. 2004)); see

also Xochimitl, Inc., 2016 WL 4704917 at *19 (awarding post-judgment interest in employment

action brought pursuant to the FLSA and NYLL). Accordingly, Plaintiff is entitled to post-

judgment interest in an amount consistent with 28 U.S.C. §1961.

                5. Entitlement to Statutory Damages

                                                16
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 17 of 24




                           a. Legal Standard

       Plaintiff also seeks damages for violations of the notice wage notice and wage

statements requirements established by the New York Wage Theft Prevention Act (“WTPA”),

and NYLL § 195(1) and (3). (Am. Compl. ¶¶ 57-63.) Because Defendants are in default, this

Court accepts Plaintiffs’ allegation that Defendants failed to provide them with the required

notices as true. See Xochimitl v. Pita Grill of Hell's Kitchen, Inc., No. 14-cv-10234 (JGK) (JLC),

2016 WL 4704917, at *14 (S.D.N.Y. Sept. 8, 2016) (awarding plaintiff statutory damages under

NYLL § 195(1) and (3) where defendants defaulted), adopted sub nom. by Xochimitl v. Pita Grill

of Hell's Kitchen, Inc, No. 14-cv-10234 (JGK), 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016).

       NYLL § 195(1) requires New York employers to provide employees with a notice

containing, among other things, their wage rate and frequency of pay at their time of hiring.

Similarly, NYLL § 195(3) requires New York employers to provide employees with a statement

containing, among other things, their regular and overtime rate of pay, the number of hours

worked, and the time period covered by the payment with each payment of wages. NYLL § 198

sets the amount of statutory damages an employee may recovery for violations of NYLL § 195.

       When an employer fails to provide an employee with a wage notice within ten business

days of the employee’s first day of employment, as required by NYLL § 195(1), the employee is

entitled to recover $50 for each work day the violation continues to occur. NYLL § 198(1-b).

The version of NYLL § 198(1-b) in effect at the time all Plaintiffs, which became effect on

January 19, 2016, before the first Plaintiff commenced employment with Defendants, and in

effect through today, limits the total amount of these statutory damages to $5,00, excluding

reasonable attorneys’ fees and costs, for violations of NYLL § 195(1). Similarly, when an

                                                  17
        Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 18 of 24




employer fails to provide an appropriate wage statement, as required to NYLL § 195(3), the

employee is entitled to recover $250 for each work day the violation continues to occur. NYLL

§ 198(1-d). The version of NYLL § 198(1-d) in effect limits this statutory penalty to $5,000 as

well.

                           b. Application

         Each Plaintiff worked at least 100 days for Defendants. Each Plaintiff alleges, which is

accepted as true by this Court given Plaintiff’s default, that they never received appropriate

wage notices or statements. As such, each plaintiff is entitled to the maximum $5,000 award

under NYLL § 198(1-b) and the maximum %5,000 award under NYLL § 198(1-d), for a total of

$10,000 per Plaintiff in statutory damages.

                 6. Attorneys’ Fees

         Plaintiffs who successfully brings claims pursuant to the FLSA and NYLL are entitled to

recover reasonable attorneys’ fees under both the FLSA and NYLL. See 29 U.S.C. § 216(b); NYLL

§§ 198(1-a), 663(1); see also Feng Chen, 2019 WL 2763836 at *14; Gurung v. Malhotra, 851 F.

Supp. 2d 583, 596 (S.D.N.Y. 2012). Plaintiffs are represented by the firm Gangat LLC and work

was performed by attorney Mohammed Gangat. (See Gangat Decl., ECF No. 79; see also Billing

Records, Ex. N to Gangat Decl., ECF No. 79-14.) Plaintiffs seek an attorneys’ fee award of

$14,945.

         Attorneys’ fee awards are typically determined using the lodestar approach, or “the

product of a reasonable hourly rate and the reasonable number of hours required by the case.”

Millea v. Metro-North R.R., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill Concerned

Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183 (2d Cir. 2008)); see also


                                                 18
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 19 of 24




Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553 (2010). “The reasonable hourly rate is the

rate a paying client would be willing to pay,” bearing in mind that “a reasonable, paying client

wishes to spend the minimum necessary to litigate the case effectively.” Arbor Hill, 522 F.3d at

190. In assessing whether an attorney’s hourly rate is reasonable, courts may rely on their own

knowledge of a firm’s hourly rates. See Gurung v. Malhotra, 851 F. Supp. 2d 583, 596 (S.D.N.Y.

2012) (citing Miele v. New York State Teamsters Conference Pension & Ret. Fund, 831 F.2d 407,

409 (2d Cir. 1987)). “Courts in this District have determined in recent cases that a fee in the

range of $250 to $450 is appropriate for experienced litigators in wage-and-hour cases.”

Xochimitl, 2016 WL 4704917 at *20 (finding a range of $250 to $450 per hour reasonable;

collecting cases); see also Lopez v. Emerald Staffing, Inc., No. 18-cv-2788 (SLC), 2020 WL

915821, at *13 (S.D.N.Y. Feb. 26, 2020) (“In this district, courts generally award experienced

wage-and-hour attorneys between $300 to $400 per hour.”).

       In assessing whether the number of hours billed by the attorney is reasonable, courts

consider “whether, at the time the work was performed, a reasonable attorney would have

engaged in similar time expenditures.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)

(citation omitted). Plaintiffs bear the burden to produce “contemporaneous time records

indicating, for each attorney, the date, the hours expended, and the nature of the work done.”

Scott v. City of New York, 626 F.3d 130, 133-34 (2d Cir. 2010) (citation omitted); see also Fisher

SD Protection Inc., 948 F.3d 593, 600 (2d Cir. 2020).

       District courts exercise “considerable discretion” in awarding attorneys’ fees. See D.B.

ex rel. S.B. v. New York City Dep’t of Educ., No. 18-cv-7898 (AT) (KHP), 2019 WL 6831506, at *1

(S.D.N.Y. Apr. 22, 2019) (internal quotation marks and citation omitted), adopted by 2019 WL

                                                19
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 20 of 24




4565128 (S.D.N.Y. Sept. 20, 2019); see also McDaniel v. Cty. of Schenectady, 595 F.3d 411 (2d

Cir. 2010); Arbor Hill, 522 F.3d at 190. When awarding attorneys’ fees, the court must “clearly

and concisely state reasons supporting the award.” Tackie v. Keff Enters. LLC, No. 14-cv-2074

(JPO), 2014 WL 4626229, at *6 (S.D.N.Y. Sept. 16, 2014) (awarding attorneys’ fees under the

FLSA and NYLL).

                          a. Reasonable Hourly Rate

       Mohammed Gangat has been practicing law continuously in New York City since 2012,

and, for the past two years, has been a solo practitioner focused on employment matters.

(Gangat Decl. ¶ 15.) He is a 2009 graduate of Georgetown Law School (Id.) He seeks a rate of

$350 per hour. (Billing Records, ECF No. 79-14.) This rate is squarely within the range of what

courts in this district have deemed reasonable for experienced litigators in wage-and-hour

cases. See, e.g., Lopez, 2020 WL 915821 at *13; Xochimitl, 2016 WL 4704917 at *20.

                          b. Reasonable Hours Expended

       The billing records submitted to the Court indicate that Mr. Gangat 42.7 hours working

on this case. Nobody else is listed as working on this case, per Mr. Gangat’s solo practice.

When assessing whether the hours worked were reasonable, courts consider whether “‘at the

time the work was performed, a reasonable attorney would have engaged in similar time

expenditures.’” Williams, 2018 WL 3370678 at *2 (quoting Samms v. Abrams, 198 F. Supp. 3d

311, 322 (S.D.N.Y. 2016)); see also Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). “Hours

that are excessive, redundant, or otherwise unnecessary, are to be excluded . . . and in dealing

with such surplusage, the court has discretion simply to deduct a reasonable percentage of the

number of hours claimed as a practical means of trimming fat from a fee application.” Kirsch v.


                                                20
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 21 of 24




Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (internal citations and quotation marks omitted);

see also Williams, 2018 WL 3370678 at *2. Courts also consider the nature of the legal matter,

reason for the fee award, whether the case involved complex issues “requiring particular

attorney skills and experience [,which] may command higher attorney rates,” and whether the

case “require[ed] retention of a firm with the resources needed to prosecute a case

effectively.” Williams, 2018 WL 3370678 at *3 (citing Arbor Hill, 522 F.3d at 185-87).

       Plaintiff has provided contemporaneous billing records which detail the hours expended

and dates and descriptions of the tasks performed. (See Billing Records, ECF No. 79-14.)

Plaintiffs seeks reimbursement for the time Mr. Gangat spent on this case, including time spent

meeting and interviewing the clients, working on the Amended Complaint and related service

issues, and writing letter and motions to the court involving Defendants’ default and other

matters.

       The billing records show that reasonable tasks were completed within a reasonable

amount of time. Accordingly, Plaintiff should be granted an award of attorney’s fees as

requested, totaling $14,945.

                7. Costs

       Both the FLSA and NYLL entitle prevailing plaintiffs in wage-and-hour actions to recover

costs. 29 U.S.C. §216(b); NYLL §663(1). “An award of costs ‘normally include[s] those

reasonable out-of-pocket expenses incurred by the attorney and which are normally charged

fee-paying clients.’” Fisher v. SD Prot. Inc., 948 F.3d 593, 600 (2d Cir. 2020) (quoting Reichman

Bonsignore, Brignati & Mazzotta P.C., 818 F.2d 278, 283 (2d Cir. 1987)); see also Perez Garcia,

2020 WL 1130765 at *13.

                                                21
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 22 of 24




       Here, Plaintiff seeks to recover only the $400 in costs consisting entirely of the filing fee

to initiate this case. This is an expense typically reimbursed under the FLSA’s and NYLL’s costs

provisions. See Xochimitl, 2016 WL 4704917 at *22 (awarding costs for filing and process server

costs). However, Plaintiff has not submitted documentation showing the amounts paid for the

filing fee or process server. But, courts may take judicial notice of the filing fee if it is noted on

the docket. See Sanchez v. Jyp Foods Inc., No. 16-cv-4472 (JLC), 2018 WL 4502008, at *17

(S.D.N.Y. Sept. 20, 2018) (where plaintiff sought costs under the FLSA and NYLL, court took

judicial notice of the filing fee and denied all other requests for costs because they were

unsupported by invoices or receipts).

       Because the $400 filing fee is noted on the docket, the Court may take judicial notice of

that cost. (ECF No. 1.) Accordingly, I recommend awarding Plaintiffs costs in the amount of

$400 for the filing fee.

                                            CONCLUSION

       For the reasons set forth above, I recommend that Defendants be held jointly and

severally liable to Plaintiffs. I recommend that each individual Plaintiff be entitled to the

following amount, which is comprised of unpaid overtime wages, liquidated damages, and

statutory damages: $39,740 for Andy Verdin, $36,180 for I.R. de los Santos, $31,120 for A.C. de

los Santos, $28,960 for Benito Cantu, $28,960 for Elvis Martinez, and $15,400 for Baltazar Reyes

Librado. Additionally, each Plaintiff is entitled to pre- and post-judgment interest consistent

with the above, which will be calculated by the Clerk of Court in the event this Report is

adopted. Finally, I recommend awarding Plaintiffs the requested amount of attorneys’ fees and

costs, totaling $15,345.

                                                  22
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 23 of 24




        Plaintiffs are directed to serve a copy of this Report and Recommendation on

Defendants and file proof of service of the same on the docket by no later than December 4,

2020.


Dated: November 24, 2020
       New York, New York                          Respectfully Submitted,



                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                              23
     Case 1:18-cv-10748-PAE-KHP Document 99 Filed 11/25/20 Page 24 of 24




                                              NOTICE

        Plaintiffs shall have fourteen days from the service of this Report and
Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of
the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding three additional
days only when service is made under Fed. R. Civ. P. 5(b)(2)(C) (mail), (D) (leaving with the
clerk), or (F) (other means consented to by the parties)). Defendants shall have seventeen
days from the service of this Report and Recommendation to file written objections pursuant
to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure.

         If Plaintiffs files written objections to this Report and Recommendation, Defendants
may respond to Plaintiffs’ objections within seventeen days after being served with a copy.
Fed. R. Civ. P. 72(b)(2). Alternatively, if Defendants file written objections, Plaintiffs may
respond to such objections within fourteen days after being served with a copy. Fed. R. Civ.
P. 72(b)(2); see also Fed. R. Civ. P. 6(a), (d). Such objections shall be filed with the Clerk of the
Court, with courtesy copies delivered to the chambers of the Honorable Paul A. Engelmayer
at the United States Courthouse, 40 Foley Square, New York, New York 10007, and to any
opposing parties. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for
an extension of time for filing objections must be addressed to Judge Engelmayer. The failure
to file these timely objections will result in a waiver of those objections for purposes of
appeal. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140
(1985).




                                                 24
